         Case 1:19-cv-07561-PAE Document 15-1 Filed 11/20/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

------------- - ---------------- -- ----X
PENN INTERMODAL LEASING, LLC,

                                Plaintiff,                     DEFAULT JUDGMENT

                V.
                                                               Civil Action
RAJAKUMARI JANDHYALA,
                                                               Case No. 19 Civ. 7561 (PAE)
                               Defendant.

--- - --------------------- - ------ - ---X


                This action having been commenced on August 13, 2019 by the filing of the

Summons and Complaint, and a copy of the Summons and Amended Complaint having been

personally served on the defendant, Rajakumari Jandhyala, on September 3, 2019 by personal

service pursuant to Federal Rule of Civil Procedure 4(e)(l), a copy of the Summons and

Amended Complaint having been served on Julia Westfall, the employee/person found in charge

at 5028 Wisconsin Avenue, NW, Suite 100, Washington, D.C. 20016, the usual place of business

or employment of the defendant, and a proof of service having been filed on September 17,

2019, and the defendant not having answered the Amended Complaint, and the time for

answering the Amended Complaint having expired, it is

               ADJUDGED: That the plaintiff have judgment and recover against the defendant

in the principal sum of $1,380,000.00 plus interest of $232,427.14, for a sum total of

$1,612,427.14, plus interest on the judgment at the legal rate until the judgment is satisfied, and

that the plaintiff have execution therefore.

               The Clerk of Court is respectfully directed to close this case.
        Case 1:19-cv-07561-PAE Document 15-1 Filed 11/20/19 Page 2 of 2



      SO ORDERED.


                                               p}�el�;e, ["
                                               United States District Judge


Dated: November 21, 2019
       New york, New York




                                     2
